                      IN THE UNI TED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRIAN BRESSAN and STEPHANIE                      )
 BRESSAN,                                         )
                                                  )
                        Plaintiffs,               )
                                                  )   Case No. 18-CV-1479-SMY-RJD
 vs.                                              )
                                                  )
 CAPITAL ONE BANK, (USA), N.A.,                   )
 EQUIFAX INFORMATION SERVICES,                    )
 LLC, EXPERIAN INFORMATION                        )
 SOLUTIONS, INC. and TRANSUNION,                  )
 LLC,                                             )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER

       This matter is before the Court for case management purposes. On January 23, 2019,

Plaintiffs Brian and Stephanie Bressan filed a “Notice of Settlement” as to Defendant Equifax

Information Services, LLC. (Doc. 36). On the same day, Plaintiffs filed a Stipulation of Dismissal

as to Defendants Capital One Bank (USA), N.A. and TransUnion LLC, pursuant to Federal Rule

of Civil Procedure 41 (Doc. 37).

       The parties previously were admonished that Rule 41 allows for voluntary dismissals under

certain circumstances, but the rule is circumscribed to dismissals of “actions,” not “parties” or

“claims,” meaning that the rule should not be used to cleave away one claim or one party from a

larger case. (Doc. 34); See Taylor v. Brown, 787 F.3d 851, 857-58 (7th Cir. 2015). Upon further

consideration, while the Court acknowledges the plain reading of the rule, given the number of

Defendants, it finds that dismissing Defendants Capital One Bank (USA), N.A. and TransUnion

LLC pursuant to Rule 41(a)(1)(A)(ii) is appropriate in this case. See Madsen v. Park City, 6 F.

Supp. 2d 938, 943 (N.D. Ill. 1998) (“In a multiple defendant case, it is permissible to voluntarily

                                           Page 1 of 2
dismiss just some of the defendants.”). Capital One Bank (USA), N.A. and TransUnion LLC are

therefore DISMISSED with prejudice.

          As to Plaintiffs’ Notice of Settlement with respect to Defendant Equifax Information

Services, LLC, a 60 day Order shall enter, indicating that the claims against this Defendant will be

dismissed with prejudice unless some affirmative action is taken by the parties within that time

period.     All deadlines and hearings as to Equifax Information Services, LLC are hereby

VACATED.


          IT IS SO ORDERED.

          DATED: February 14, 2019

                                                     s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
